DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 10,872,504. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1 – 19 of Patent 10,872,504 anticipate the claims 1 – 19  of application 17/113,216 as shown below.
 A claim chart comparing the pending claims is provided below:
US Patent No. 10,872,504
Application 17/113,216
Similarities/Differences
1. At least one non-transitory computer readable medium that stores a plurality of instructions, which when executed by at least one processor causes the at least one processor to: 


account for money deposits made by players of games implemented on a network of mobile computing devices, at least some of which have a screen and a camera; 

generate an optical machine-readable code for each player, the code including data corresponding to the amount of each player's deposit; 

associate a different one of the mobile computing devices with each of a plurality of players; 

provide each player with his or her respective code; 

receive an image of one of the generated codes via the camera on one of the mobile computing devices; 

apply a wagering credit to the game on the one mobile computing device related to the generated code; 

permit play of the wagering game on the one mobile computing device responsive to wagers made using the applied credit;

 transmit on the network data related to a current activity level of each mobile computing device to a computer system; 

track the current activity level of each of the mobile computing devices at the computer system by determining how long each mobile computing device is idle for longer than a predefined time; 

vary the predefined time as a function of how many mobile computing devices are associated with players; and 

send a message over the network to one of the mobile computing devices when the current activity level falls below a predefined level.
1. A gaming system comprising:
a plurality of games implemented on a network of mobile computing devices;
at least one computer processor operatively connected to the network, the at least one computer processor configured to:
account for money deposits made by players of the games;





generate an optical machine-readable code for each player, the code including data corresponding to the amount of each player's deposit;

associate a different one of the mobile computing devices with each of a plurality of players;

provide each player with his or her respective code;

receive an image of one of the generated codes via the camera on one of the mobile computing devices;

apply a wagering credit to the game on the one mobile computing device related to the generated code;

permit play of the wagering game on the one mobile computing device responsive to wagers made using the applied credit;

transmit on the network data related to a current activity level of each mobile computing device to a computer system;

track the current activity level of each of the mobile computing devices at the computer system by determining how long each mobile computing device is idle for longer than a predefined time;

vary the predefined time as a function of how many mobile computing devices are associated with players; and

send a message over the network to one of the mobile computing devices when the current activity level falls below a predefined level.
Same
2. The at least one non-transitory computer readable medium of claim 1 wherein the plurality of instructions, when executed by the at least one processor, further cause the at least one processor to: continue to track the current activity level of the one mobile computing device; and generate an indication that the current activity level fails to meet at least one predefined criterion.
2. The gaming system of claim 1 wherein the at least one computer processor further causes the at least one computer processor to:
continue to track the current activity level of the one mobile computing device;
and generate an indication that the current activity level fails to meet at least one predefined criterion.
Same
3. The at least one non-transitory computer readable medium of claim 2 wherein the indication that the current activity level fails to meet at least one predefined criterion comprises an indication to dispatch a person to the one mobile computing device.	
3. The gaming system of claim 2 wherein the indication that the current activity level fails to meet at least one predefined criterion comprises an indication to dispatch a person to the one mobile computing device.
Same
4. The at least one non-transitory computer readable medium of claim 1 wherein the predefined time is longer when fewer mobile computing devices are associated with players and shorter when more mobile computing devices are associated with players.
4. The gaming system of claim 1 wherein the predefined time is longer when fewer mobile computing devices are associated with players and shorter when more mobile computing devices are associated with players.
Same
5. The at least one non-transitory computer readable medium of claim 1 wherein the message indicates to the player that he or she should play a game on the mobile computing device.
5. The gaming system of claim 1 wherein the message indicates to the player that he or she should play a game on the mobile computing device.
Same
6. The at least one non-transitory computer readable medium of claim 1 wherein an operator terminal is connected to the network and wherein the plurality of instructions, when executed by the at least one processor, further cause the at least one processor to: display an entry for each mobile computing device that is associated with a player; and display indicia associated with at least one of the associated mobile computing devices indicating time between games played on the at least one associated mobile computing device.
6. The gaming system of claim 1 further comprising:
an operator terminal connected to the network and wherein the at least one computer processor, further cause the at least one computer processor is further configured to:
display at the operator terminal an entry for each mobile computing device; and
display at the operator terminal indicia associated with at least one of the mobile computing devices indicating time between games played on the at least one mobile computing device.
Same
7. The at least one non-transitory computer readable medium of claim 6 wherein the indicia comprises one of a plurality of colors for the entry.
7. The gaming system of claim 6 wherein the indicia comprises one of a plurality of colors for the entry.
Same
8. The at least one non-transitory computer readable medium of claim 1 wherein the plurality of instructions, when executed by the at least one processor, further cause the at least one processor to deduct wagers that resulted in a loss from the applied credit to produce a credit balance.
8. The gaming system of claim 1 wherein the at least one computer processor is further configured to deduct wagers that resulted in a loss from the applied credit to produce a credit balance.
Same
9. The at least one non-transitory computer readable medium of claim 8 wherein the plurality of instructions, when executed by the at least one processor, further cause the at least one processor to apply prizes that result from a win to the applied credit thereby augmenting the credit balance.
9. The gaming system of claim 8 wherein the at least one computer processor is further configured to apply prizes that result from a win to the applied credit thereby augmenting the credit balance.
Same
10. The at least one non-transitory computer readable medium of claim 9 wherein the plurality of instructions, when executed by the at least one processor, further cause the at least one processor to track the credit balance at a location remote from the mobile computing device.
10. The gaming system of claim 9 wherein the at least one computer processor is further configured to track the credit balance at a location remote from the mobile computing device.
Same
11. The at least one non-transitory computer readable medium of claim 10 wherein the plurality of instructions, when executed by the at least one processor, further cause the at least one processor to account for a withdrawal of the credit balance.
11. The gaming system of claim 10 wherein the at least one computer processor is further configured to account for a withdrawal of the credit balance.
Same
12. The at least one non-transitory computer readable medium of claim 11 wherein accounting for a withdrawal of the credit balance comprises receiving an image of the generated code at a cashier's terminal.
12. The gaming system of claim 11 wherein the at least one computer processor is further configured to account for a withdrawal of the credit balance, at least in part, by receiving an image of the generated code at a cashier's terminal.
Same
13. The at least one non-transitory computer readable medium of claim 12 wherein a sheet of material having the image of the generated code thereon is provided to the player and wherein receiving an image of the generated code via the camera at one of the mobile computing devices comprises reading the code from the sheet when the player presents the sheet to the camera.
13. The gaming system of claim 12 wherein a sheet of material having the image of the generated code thereon is provided to the player and wherein receiving an image of the generated code via the camera at one of the mobile computing devices comprises reading the code from the sheet when the player presents the sheet to the camera.




Same
14. At least one non-transitory computer readable medium that stores a plurality of instructions, which when executed by at least one processor causes the at least one processor to: 

account for a money deposit associated with a first mobile computing device having a wagering game thereon and being constructed and arranged to read an optical machine-readable code; 








generate an optical machine-readable code that includes data related to the amount of the deposit; 

associate such a first mobile computing device with a person and provide the generated code to the person; 

receive an image of the generated code via the camera;

 apply a credit to the wagering game related to the generated code;

 permit a player to play the wagering game on the first mobile computing device responsive to wagers made using the applied credit; 

display at least two images on the touch-sensitive screen as part of play of the wagering game; and 

reveal game outcomes in one of two ways, namely:

(i) change one of the images to display one of a winning outcome or a losing outcome of the game responsive to the player touching the screen adjacent the one image; or

 (ii) change the at least two images to display one of a winning game outcome or a losing game outcome responsive to a player swiping along an axis adjacent both images; 

generate data related to a current activity level of the first mobile computing device; 
transmit the generated data to a computer system; 

receive additional data at the computer system related to the current activity level of each of a plurality of additional mobile computing devices; 

determine how long each mobile computing device is idle for longer than a predefined time; 

vary the predefined time as a function of the number of mobile computing devices; and 

send a message over the network to the first mobile computing device when the first mobile computing device is idle for longer than the predefined time.
14. A gaming system comprising:

a first mobile computing device having a wagering game thereon and being constructed and arranged to read an optical machine-readable code;

a computer network on which the mobile computing devices are implemented;

at least one computer processor operatively connected to the network, the at least one computer processor configured to:

account for a money deposit associated with a first mobile computing device;

generate an optical machine-readable code that includes data related to the amount of the deposit;

associate such a first mobile computing device with a person and the generated code to the person;

receive an image of the generated code via the camera;

apply a credit to the wagering game related to the generated code;

permit a player to play the wagering game on the first mobile computing device responsive to wagers made using the applied credit;

display at least two images on the touch-sensitive screen as part of play of the wagering game; and

reveal game outcomes in one of two ways, namely:

(i) change one of the images to display one of a winning outcome or a losing outcome of the game responsive to the player touching the screen adjacent the one image; or

(ii) change the at least two images to display one of a winning game outcome or a losing game outcome responsive to a player swiping along an axis adjacent both images;

generate data related to a current activity level of the first mobile computing device;
transmit the generated data to a computer system;

receive additional data at the computer system related to the current activity level of each of a plurality of additional mobile computing devices;

determine how long each mobile computing device is idle for longer than a predefined time;

vary the predefined time as a function of the number of mobile computing devices; and

send a message over the network to the first mobile computing device when the first mobile computing device is idle for longer than the predefined time.
Same
15. The at least one non-transitory computer readable medium of claim 14 wherein the plurality of instructions, when executed by the at least one processor, further cause the at least one processor to deduct wagers that resulted in a loss from the applied credit to produce a credit balance.
15. The gaming system of claim 14 wherein the at least one computer processor is further configured to deduct wagers that resulted in a loss from the applied credit to produce a credit balance.
Same
16. The at least one non-transitory computer readable medium of claim 15 wherein the plurality of instructions, when executed by the at least one processor, further cause the at least one processor to apply prizes that resulted from a win to the applied credit thereby augmenting the credit balance.
16. The gaming system of claim 15 wherein the at least one computer processor is further configured to apply prizes that resulted from a win to the applied credit thereby augmenting the credit balance.


Same
17. The at least one non-transitory computer readable medium of claim 16 wherein the plurality of instructions, when executed by the at least one processor, further cause the at least one processor to track the credit balance at a location remote from the mobile computing device.
17. The gaming system of claim 16 wherein the at least one computer processor is further configured to track the credit balance at a location remote from the mobile computing device.
Same
18. The at least one non-transitory computer readable medium of claim 17 wherein the plurality of instructions, when executed by the at least one processor, further cause the at least one processor to account for a withdrawal of the credit balance.
18. The gaming system of claim 17 wherein the at least one computer processor is further configured to account for a withdrawal of the credit balance.
Same
19. The at least one non-transitory computer readable medium of claim 18 wherein accounting for a withdrawal of the credit balance comprises receiving an image of the generated code.
19. The gaming system of claim 18 wherein the at least one computer processor is further configured to account for a withdrawal of the credit balance, at least in part, by receiving an image of the generated code.
Same


Allowable Subject Matter
	Claims 1 – 19 would be allowable upon the timely filing of a Terminal Disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        9/30/2022


/James S. McClellan/Primary Examiner, Art Unit 3715